               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00286-MR


JOHN THOMAS JONES, III,          )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                    ORDER
                                 )
JANE DOE, et al.,                )
                                 )
               Defendants.       )
________________________________ )

     THIS MATTER is before the Court on the North Carolina Department

of Public Safety’s (NCDPS) sealed Notice [Doc. 20] regarding the Court’s

Request for Waivers of Service [see Doc. 12] and on periodic review of the

record.

     The Complaint passed initial review against Defendants Jane Doe,

FNU Mills, FNU Burke, John Doe, and Gregory Haynes [Doc. 11], and the

Court initiated the procedure for waiver of service [Doc. 12]. Service waivers

have been filed for FNU Burke, actually Alvin R. Burke; John Doe, actually

Randy Mullis; and Gregory Haynes, actually Dr. Gregory Haynes. [Docs. 19,

23]. However, NCDPS has been unable to waive service for Jane Doe,

actually Toni Sellers Haire; and FNU Mills, actually Natalie Snipes Mills.

[See Doc. 20]. NCDPS represents that Defendants Haire and Mills are no


          Case 3:20-cv-00286-MR Document 24 Filed 01/06/21 Page 1 of 3
longer employed with NCDPS and has provided these Defendants’ last

known addresses under seal. [Id.].

      The Clerk will be directed to notify the U.S. Marshal that Defendants

Haire and Mills need to be served with the summons and Complaint in

accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendants

Haire and Mills cannot be served at the addresses provided by NCDPS, the

U.S. Marshal shall be responsible for locating their home addresses so they

may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma

pauperis under § 1915(d), “[t]he officers of the court shall issue and serve all

process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At

the plaintiff’s request, the court may order that service be made by a United

States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      If the U.S. Marshal is unable to obtain service on Defendants Haire and

Mills, the U.S. Marshal shall inform the Court of the reasonable attempts to

obtain service.   The U.S. Marshal shall not disclose Defendants’ home

addresses to the pro se incarcerated Plaintiff and shall file any document

containing such address under seal.


                                       2



        Case 3:20-cv-00286-MR Document 24 Filed 01/06/21 Page 2 of 3
     The Clerk of Court will be instructed to update the Court file with the

Defendants’ correct names as reflected in this Order.

     IT IS THEREFORE ORDERED that:

     The U.S. Marshal shall use all reasonable efforts to locate and obtain

service on Defendants Toni Sellers Haire and Natalie Snipes Mills. If the

U.S. Marshal is unable to obtain service on Defendants Haire and Mills, the

U.S. Marshal shall inform the Court of the reasonable attempts to obtain

service.

     The Clerk is respectfully instructed to mail a copy of the Complaint

[Doc. 1], the Sealed Notice containing Defendants’ last known addresses

[Doc. 20], and this Order to the U.S. Marshal.

     IT IS FURTHER ORDERED that the Clerk is instructed to substitute

Defendants’ names in the Court’s records as follows: Toni Sellers Haire for

Jane Doe; Natalie Snipes Mills for FNU Mills; Alvin R. Burke for FNU Burke;

Randy Mullis for John Doe; and Dr. Gregory Haynes for Gregory Haynes.

     IT IS SO ORDERED.
                                 Signed: January 6, 2021




                                           3



           Case 3:20-cv-00286-MR Document 24 Filed 01/06/21 Page 3 of 3
